Per Curiam:
It may be that the affidavits objected to were not properly authenticated within the ruling of this court in Turtle v. Turtle (31 App. Div. 49). But that objection was not taken upon the hearing of the motion, and for that reason the defendant cannot avail himself of it here. The affidavits are sufficient to warrant the conclusion reached by the court below as to the right of the plaintiff *196to alimony and counsel fees, and the motion, therefore, was properly granted.
The order should be affirmed, ' with ten dollars, costs and disbursements. ■ . ■ . .
Present —Van Brunt,- P. J., Rumsey, Ingraham, McLaughlin and Hatch, JJ.
Order affirmed, with ten dollars costs and disbursements.